Citation Nr: 0106278	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for left ulnar neuropathy 
entrapment, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1945 to May 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Left ulnar neuropathy entrapment is currently manifested by 
no more than moderate, incomplete paralysis of the ulnar 
nerve of the minor arm.


CONCLUSION OF LAW

Left ulnar neuropathy entrapment is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§ 4.124a, Diagnostic Code 8516 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was established in October 1988 for left 
ulnar neuropathy entrapment secondary to service connected 
arthrodesis of the left elbow.  A 20 percent evaluation was 
assigned.  This appeal stems from the appellant's 
disagreement with an October 1999 rating decision that 
confirmed and continued the 20 percent evaluation.  

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued in 
December 1999, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim for an increased 
rating.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  The records identified by the appellant 
from the VA Medical Center in Birmingham and outpatient 
clinic in Huntsville were obtained.  Service medical records 
were previously obtained and associated with the claims 
folder.  A VA examination was conducted in June 1999 and a 
copy of the report associated with the file.  At the 
conclusion of the VA examination the examiner recommended 
further neurologic examination and studies, which were 
conducted, and the records associated with the file.  
Furthermore, there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

When the appellant submitted his VA Form-9, he contended that 
he had incomplete paralysis of his finger and wrist movements 
that was severe and therefore warranted a higher evaluation.  
He was prescribed pain medication by VA doctors.  He wore a 
wrist brace to help control the movement of his wrist.  He 
had muscle atrophy in his arm with sensory disturbances and 
constant pain, that was at times excruciating.  He had 
partial loss of the use of his fingers due to his 
neurological conditions and convulsive disorders.  His left 
arm was weak and he had little muscle control of his arm and 
fingers.  He often dropped objects and could not hold on to 
anything for a long period of time because the strength in 
his arm gave out.  He was no longer able to grip the steering 
wheel for long periods of time or grip a handle to do his 
duties as a custodian without difficulty.

Left ulnar neuropathy entrapment is evaluated under diseases 
of the peripheral nerves.  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2000).  

The schedule for rating diseases of the peripheral nerves 
provides that the term "incomplete paralysis," indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most the 
moderate degree.

Complete paralysis of the ulnar nerve, the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened, a 60 percent 
evaluation is assigned for the major hand, and a 50 percent 
is assigned for the minor hand.  Severe incomplete paralysis 
of the ulnar nerve is assigned a 40 percent (major) or 30 
percent (minor) evaluation.  Moderate incomplete paralysis of 
the ulnar nerve warrants a 30 percent (major) or 20 percent 
(minor) evaluation.  Mild incomplete paralysis of the ulnar 
nerve warrants a 10 percent evaluation for either hand.  Mild 
incomplete paralysis of the ulnar nerve in either hand is 
assigned a noncompensable evaluation.  38 C.F.R. § 4.124a; 
Diagnostic Code 8516 (2000).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, it is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a; 
Diagnostic Code 8616 (2000).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, it is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§§ 4.124, 4.124a; Diagnostic Code 8716 (2000).

VA Medical Center records documented that the appellant was 
authorized a left wrist splint in May 1999.

A VA examination was conducted in June 1999.  The appellant 
had 5/5 strength in the right upper extremity, right lower 
extremity and throughout the left lower extremity.  The left 
upper extremity revealed fusion at the elbow and therefore 
biceps and triceps could not be tested.  He had normal 
shoulder strength on the left.  His wrists and finger 
extension was 4+/5.  Finger abduction was 4+-5-/5.  The right 
upper and bilateral lower extremities had normal tone and an 
absence of atrophy.  There was no significant atrophy in the 
left hand.  He exhibited a stocking glove gradient to 
vibratory, temperature and pinprick sensations on all four 
extremities.  There was approximately a 75 percent loss from 
the elbow to the fingers as well as the knees to the toes 
bilaterally.  The sensory examination was somewhat confusing 
and inconsistent in the left upper extremity.  It did not 
appear to be a separate isolated radial or ulnar sensory 
distribution loss.  The appellant appeared to just have a 
basis stocking glove neuropathy as documented in the other 
extremities.  Deep tendon reflexes could not be tested in the 
left upper extremity due to the fusion at the elbow.  A 
brachioradialis reflex could not be detected on the left.  
Sensorineuropathy involving all four extremities was 
diagnosed.  There was evidence of nerve damage in the left 
upper extremity noted in the radial nerve and mildly in the 
left ulnar nerve.  Additional neurological evaluation was 
recommended as the appellant was having worsening weakness 
that might be related to worsening neuropathy instead of 
completely due to the inservice injury.

Nerve conduction studies were conducted at the VA Medical 
Center in June 1999, and the results were compatible with, 
but not indicative of, peripheral neuropathy.  He was seen in 
September 1999 complaining of pain down both arms from the 
elbow to the wrist to the thumbs.  His medication was 
adjusted.

The preponderance of the evidence is against a higher 
evaluation as severe incomplete paralysis of the ulnar nerve 
has not been shown.  The examination revealed no more than a 
moderate incomplete paralysis as his wrists and finger 
extension was 4+/5 and his finger abduction was 4+-5-/5.  
There was no significant atrophy in the left hand.  The 
criteria for evaluating peripheral neuralgia does not afford 
the appellant a higher evaluation as the maximum evaluation 
is equal to moderate incomplete paralysis, which has already 
assigned.  The criteria for evaluating peripheral neuritis 
does not afford the appellant a higher evaluation as no 
competent examiner has diagnosed neuritis.  Furthermore, 
although a brachioradialis reflex could not be detected on 
the left, there was no muscle atrophy.  Sensory disturbances 
were found to involve all four extremities and were not 
attributed to the service connected left ulnar neuropathy.  
The appellant is competent to state that his condition is 
worse, and we note his statement that he has "constant pain, 
at times excruciating."  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  The findings 
of the objective medical personnel did not indicate severe 
incomplete paralysis or neuritis, and objective evidence of 
constant pain, at times excruciating has not been submitted.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  It does not appear that 
the RO in this case considered this regulation, however 
having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The evidence does not demonstrate 
marked interference with employment or frequent periods of 
hospitalization due to this disability to such an extent so 
as to render impracticable the regular schedular standards.



ORDER

An increased rating for left ulnar neuropathy entrapment is 
denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

